The Clerk of the Superior Court of Mecklenburg has no right to issue a summons returnable to the Superior Court of Cabarrus. Howerton v. Tate,66 N.C. 431; Laws 1868-'69, ch. 76, sec. 2.
The defendant nevertheless appeared and answered in bar. We are of opinion that the irregularity was thereby waived. If no summons at all had been issued, the filing of a complaint and answer would have constituted a cause in Court.
Judgment reversed, and case remanded, to be proceeded in according to law.
PER CURIAM.                                             Reversed.
Cited: Fleming v. Patterson, 99 N.C. 405; Cherry v. Lilly, 113 N.C. 28;Davison v. Land Co., 118 N.C. 369; Webb v. Hicks, 125 N.C. 205;McClure v. Fellows, 131 N.C. 510; Harris v. Bennett, 160 N.C. 342.